   Case: 4:21-cv-00871-MTS Doc. #: 2 Filed: 07/27/21 Page: 1 of 3 PageID #: 12




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TERRELL COOPER,                                  )
                                                 )
                Petitioner,                      )
                                                 )
       v.                                        )            No. 4:21 CV 871 MTS
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                Respondent.                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of Petitioner Terrell Cooper’s petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241. For the reasons explained below, the petition will

be dismissed.

                                               Background

       Petitioner is currently being held at Ste. Genevieve County Detention Center. On August

1, 2019, Petitioner was charged with one count of felon in possession of a firearm in violation of

18 U.S.C. § 922(g). See U.S. v. Cooper, No. 4:19 CR 609 MTS 1 (E.D. Mo. 2019). Petitioner was

arraigned on September 26, 2019, at which time he entered a plea of not guilty. With the assistance

of counsel, Petitioner subsequently informed the Court of his intent to change his plea. A change

of plea and sentencing hearing is currently scheduled for August 27, 2021. At present, the matter

remains pending, and Petitioner remains detained.

                                               The Petition

       In the instant petition, Petitioner challenges his ongoing federal criminal case. He claims

the “‘The United States of America’ as a plaintiff is false, ‘Legal Fiction’ and must be dismissed.”

Doc. [1] at 1. Plaintiff further appears to argue that the government has failed to charge him with
   Case: 4:21-cv-00871-MTS Doc. #: 2 Filed: 07/27/21 Page: 2 of 3 PageID #: 13




an offense against the laws of the United States, this Court lacks subject matter jurisdiction, and

the statute under which he is charged is invalid or unconstitutional. Id. at 2-8. He asks this Court

to release him from federal custody. Id. at 8-9.

                                                   Discussion

        It is well established that a criminal defendant cannot file a petition for writ of habeas

corpus to raise defenses to a pending federal criminal prosecution. Jones v. Perkins, 245 U.S. 390,

391 (1918) (citations omitted) (“[I]n the absence of exceptional circumstances in criminal cases

the regular judicial procedure should be followed and habeas corpus should not be granted in

advance of a trial.”). See also Falcon v. U.S. Bureau of Prisons, 52 F.3d 137, 139 (7th Cir. 1995)

(the remedy provided by 28 U.S.C. § 2241 cannot be used to undermine, or interfere with, the

proceedings in an ongoing federal criminal case). When habeas claims raised by a federal pretrial

detainee would be dispositive of the pending federal criminal charges, principles of judicial

economy require that the petitioner first present those claims to the trial court, and then raise them

on direct appeal if permissible. Moore v. U.S., 875 F. Supp. 620, 624 (D. Neb. 1994).

       Here, Petitioner seeks a writ of habeas corpus that would dispose of his federal criminal

case and cause him to be released from pretrial detention. Petitioner has neither made an effort to

explain why he cannot raise his claims in the ongoing criminal proceedings, nor has he shown that

there are any exceptional circumstances that would allow him to bypass the normal procedure for

raising such claims. Therefore, relief under § 2241 is unavailable to Petitioner at this time. To

determine otherwise would interfere with the trial judge’s control over Petitioner’s case, encourage

“judge shopping,” and cause needless duplication of judicial resources. The Court will therefore

deny the petition. The Court will not issue a certificate of appealability, as Petitioner has not made

a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c); Slack v.



                                                    2
  Case: 4:21-cv-00871-MTS Doc. #: 2 Filed: 07/27/21 Page: 3 of 3 PageID #: 14




McDaniel, 529 U.S. 473, 483-85 (2000).

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 is DISMISSED. A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 27th day of July, 2021.




                                              MATTHEW T. SCHELP
                                              UNITED STATES DISTRICT JUDGE




                                              3
